Citation Nr: 0806487	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  This appeal was before the Board previously 
in April 2005, and was remanded to the RO for further 
evidentiary development.  Upon completion of all actions 
required by the remand orders, the RO again denied the 
veteran's claim and returned the case to the Board in 
December 2007 for appellate review. 


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.

2.  The veteran did not engage in combat.

3.  The veteran's claimed stressors (that his convoy was 
attacked while transporting supplies between bases in Vietnam 
and that he saw the remains of military personnel killed in 
another convoy ambush) are not corroborated by supporting 
evidence. 

CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007)







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The foregoing notice requirements were satisfied by a 
November 2001 letter.  In addition, following the letter, the 
November 2003 SOC and September 2007 SSOC were issued, each 
of which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned.  

In addition, the veteran has been accorded a pertinent VA 
examination, and all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, the Board concludes that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the veteran in apprising him as to the 
evidence needed and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Service Connection For PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In the present case, relevant medical records reflect 
diagnosis of and treatment for PTSD beginning in May 2002.  
An August 2007 VA examination also provided a diagnosis of 
PTSD.  Despite multiple diagnoses of PTSD, however, all of 
the criteria of 38 C.F.R. § 3.304(f) to establish service 
connection have not been met.  

Here, the record lacks credible supporting evidence that the 
claimed in-service stressor actually occurred.  In this 
regard, evidence necessary to establish that the claimed 
in-service stressor actually occurred varies depending upon 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See, 38 U.S.C.A. § 1154(b) (West 
2002).  If the evidence establishes that the veteran engaged 
in combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  

The veteran's service records do not indicate that he engaged 
in combat or that he was awarded any decoration, medal, or 
badge indicative of involvement in combat.  Further, in a 
statement received by the RO in August 2003, the veteran 
reported that he was not a trained combat soldier.  As such, 
the Board concludes the veteran did not engage in combat, and 
the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressor(s).  His testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Thus, the primary issue in the present case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

The veteran's service records indicate that he had active 
duty in Vietnam from October 1969 to October 1970, and that 
during that time he was assigned to the 54th Signal Battalion 
at Nha Trang where his MOS was 31M20 (radio relay and carrier 
attendant).  Throughout the appeal, the veteran has asserted 
that his duties as a radio relay and carrier attendant in 
Vietnam required him to travel to and from his initial base 
in Nha Trang and a second base some distance away.  He 
maintains that on at least one of these trips his convoy was 
attacked with small arms fire and mortar rounds.  He asserts 
that he later saw what was left of a convoy after it had been 
ambushed, and describes seeing "dead bodies, and trucks and 
jeeps scattered all over the road and in a ditch."  

The veteran's service personnel and medical records do not 
provide any evidence supportive of the occurrence of these 
events.  Further, an August 2006 report from the U.S. Army 
and Joint Services Records Research Center (JSRRC) related 
that the records of the 54th Signal Battalion for the period 
of March 18, 1969 to October 23, 1970 "make no mention of 
combat activities or attacks on convoys."  The report noted 
that in order to perform further research, more specific 
information, such as the location and date of the occurrence 
for the stressors, was necessary.  

The RO has provided the veteran with multiple opportunities 
to provide information about his purported in-service 
stressors.  In a November 2001 letter, the RO asked the 
veteran to describe his stressors, and advised him to be as 
detailed and specific as possible as to what happened, where 
and when.  In July 2003, the veteran submitted a statement in 
which he reported that he was moved from Nha Trang to another 
base "70 miles north," and described the stressful events.  
He did not provide names of witnesses or dates on which the 
events occurred.  In his Substantive Appeal, received by the 
RO in November 2003, the veteran provided the name of a 
Sergeant Miles, his NCO-in-charge.  In a May 2005 letter, the 
RO asked the veteran to provide more specific information 
regarding his purported in-service stressors (e.g., the date 
of each incident, the exact location of each incident, and 
the full names of individuals involved in the incidents, in 
addition to Sergeant Miles).  He was also notified of his 
opportunity to provide statements from individuals who 
witnessed the events.  No response from the veteran was 
received. 
 
Despite the RO's multiple requests in the present case, the 
veteran has not provided more specific information regarding 
his purported in-service stressors.  As a consequence, 
additional meaningful attempts to verify his claimed 
in-service stressful events are not possible.  

The Board notes that the JSRRC report does indicate multiple 
occurrences of mortar attacks at Nha Trang during the 
veteran's period of service in Vietnam.  However, in his 
August 2007 VA PTSD examination, the veteran denied that the 
mortar attacks reported in his record caused his PTSD, 
rather, he maintained that it  was related specifically to 
the convoy attack and the ambush he witnessed.  

Accordingly, since the record lacks credible supporting 
evidence that the claimed in-service stressor actually 
occurred, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and his 
appeal is denied.  

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


